       Case: 1:19-cv-01748-CAB Doc #: 1 Filed: 08/01/19 1 of 5. PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

                                                   :
  PATRICK PIZZELLA, Acting Secretary of
                                                   :
  Labor, United States Department of Labor,
                                                   :
                                                   :
               Plaintiff,                          : Civil Case No. 1:19-cv-1748
                                                   :
                v.                                 :
                                                   :
  CITYWIDE SECURITY SERVICES, INC.,                :
  CLEVELAND SECURITY AND                           :
  INVESTIGATIONS, INC., GEORGE                     :
  LEWANDOWSKI, and LARRY MCDONALD,                 :
                                                   :
               Defendants.                         :
                                                   :

                                     COMPLAINT

       Plaintiff, R. Alexander Acosta, Secretary of Labor, United States Department of

Labor, brings this action to enjoin and restrain Citywide Security Services, Inc. (an Ohio

corporation); Cleveland Security and Investigations, Inc. (an Ohio corporation); George

Lewandowski (an individual); and Larry McDonald (an individual) (collectively

“Defendants”) from violating the provisions of Sections 7 and 15 of the Fair Labor

Standards Act of 1938, as amended (29 U.S.C. § 201 et seq.) (“Act”), pursuant to Section

17 of the Act; and to recover unpaid overtime compensation owing to Defendants'

employees, together with an equal additional amount as liquidated damages, pursuant

to Section 16(c) of the Act.

                                         I.

       Jurisdiction of this action is conferred upon the Court by Sections 16(c) and 17 of

the Act and 28 U.S.C. § 1345.



                                              1
       Case: 1:19-cv-01748-CAB Doc #: 1 Filed: 08/01/19 2 of 5. PageID #: 2



                                          II.

       (a)    Defendant Citywide Security Services, Inc. (“CSS”) is, and at all times

hereinafter mentioned, was an Ohio corporation with an office and place of business at

5014 Fleet Avenue, Cleveland, Ohio, in Cuyahoga County, within the jurisdiction of this

Court, and is, and at all times hereinafter mentioned, was engaged in the security

business and in the performance of related types of activities.

       (b)    Defendant Cleveland Security and Investigations, Inc. (“CSI”) is, and at all

times hereinafter mentioned, was an Ohio corporation with an office and place of

business at 5014 Fleet Avenue, Cleveland, Ohio, in Cuyahoga County, within the

jurisdiction of this Court, and is, and at all times hereinafter mentioned, was engaged in

the security business and in the performance of related types of activities.

       (c)    Defendant George Lewandowski, an individual, resides at 3455 Clermont

Avenue NW, North Lawrence, Ohio, within the jurisdiction of this Court. Defendant

Lewandowski is a shareholder of Defendants CSS and CSI and at all times hereinafter

mentioned, actively supervised the day-to-day operations and management of CSS and

CSI in relation to their employees. Defendant Lewandowski acted directly or indirectly

in the interest of CSS and CSI in relation to their employees.

       (d)    Defendant Larry McDonald, an individual, resides at 4092 East 72nd

Street, Cleveland, Ohio, within the jurisdiction of this Court. Defendant McDonald is a

shareholder of Defendants CSS and CSI and at all times hereinafter mentioned, actively

supervised the day-to-day operations and management of CSS and CSI in relation to

their employees. Defendant McDonald acted directly or indirectly in the interest of CSS

and CSI in relation to their employees.



                                                2
       Case: 1:19-cv-01748-CAB Doc #: 1 Filed: 08/01/19 3 of 5. PageID #: 3



                                        III.

       Defendants are, and at all times hereinafter mentioned, were engaged in related

activities performed through unified operation or common control for a common

business purpose and at all times hereinafter mentioned, were an enterprise within the

meaning of Section 3(r) of the Act.

                                        IV.

       Defendants are, and at all times hereinafter mentioned, were an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of

Section 3(s)(1)(A) of the Act in that said enterprise at all times hereinafter mentioned

had employees engaged in commerce or in the production of goods for commerce, or

employees handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce by any person and in that said enterprise had an

annual gross volume of sales made or business done of not less than $500,000.

                                        V.

       (a) Defendants repeatedly and willfully violated the provisions of Sections 7 and

15(a)(2) of the Act, by employing employees who were engaged in commerce or in the

production of goods for commerce, or who were employed in an enterprise engaged in

commerce or in the production of goods for commerce, within the meaning of the Act as

aforesaid, for workweeks longer than forty (40) hours, without compensating said

employees for hours worked in excess of forty (40) hours per week at rates not less than

one and one-half times the regular rate at which they were employed. Specifically,

Defendants only paid employees their normal, straight time wages for all hours worked,

even if non-exempt employees worked in excess of forty hours in a week. They also



                                               3
       Case: 1:19-cv-01748-CAB Doc #: 1 Filed: 08/01/19 4 of 5. PageID #: 4



improperly classified some employees as independent contractors and similarly failed to

pay those employees overtime wages for hours worked in excess of forty in a workweek.

       (b) In addition to the violations set forth in sub-part (a) above, Defendants have

continued to repeatedly and willfully violate the provisions of Sections 7 and 15(a)(2) of

the Act by continuing to employ employees in commerce or in the production of goods

for commerce, within the meaning of the Act or in an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of the Act, as aforesaid,

for workweeks longer than forty hours, without compensating said employees for hours

worked in excess of forty hours per week at rates not less than one and one-half times

the regular rate at which they were employed.

                                        VI.

       During the period since April 22, 2016, Defendants have repeatedly and willfully

violated the provisions of the Act as set forth above. A judgment that enjoins and

restrains such violations and includes the restraint of any withholding of payment of

unpaid overtime compensation found by the Court to be due to present and former

employees under the Act is expressly authorized by Section 17 of the Act.

       WHEREFORE, cause having been shown, Plaintiff prays for judgment against

Defendants as follows:

       A.     For an Order pursuant to Section 17 of the Act, permanently enjoining and

restraining Defendants, their officers, agents servants, employees, and those persons in

active concert or participation with them, from prospectively violating the Act; and

       B.     For an Order:

              1.     Pursuant to Section 16(c) of the Act, finding Defendants liable for

       unpaid overtime compensation due Defendants' employees and for liquidated

                                              4
       Case: 1:19-cv-01748-CAB Doc #: 1 Filed: 08/01/19 5 of 5. PageID #: 5



      damages equal in amount to the unpaid compensation found due their employees

      listed in the attached Exhibit 1 (additional back wages and liquidated damages

      may be owed to certain employees presently unknown to plaintiff for the period

      covered by this complaint); or, in the event liquidated damages are not awarded,

             2.    Pursuant to Section 17, enjoining and restraining Defendants, their

      officers, agents servants, employees, and those persons in active concert or

      participation with them, from withholding payment of unpaid overtime

      compensation found to be due Defendants' employees and pre-judgment interest

      computed at the underpayment rate established by the Secretary of the Treasury,

      pursuant to 26 U.S.C. § 6621;

      C.     For an Order awarding Plaintiff the costs of this action; and

      D.     For an Order granting such other and further relief as may be necessary

and appropriate.

                                           ______________________________
OF COUNSEL:                                HEMA STEELE (0081456)
                                           Senior Trial Attorney
                                           U.S. Department of Labor
BENJAMIN T. CHINNI                         881 Federal Office Building
Associate Regional Solicitor               1240 East Ninth Street
                                           Cleveland, Ohio 44199
                                           (216) 522-3876; Fax (216) 522-7172
                                           Steele.Hema@dol.gov




                                           5
